Citation Nr: 0124142	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to May 24, 1994, for 
the grant of service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Montgomery, Alabama.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the claimant.  
In essence, the following sequence is required: there must be 
a decision by the RO, the claimant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the claimant, and finally the 
claimant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

In this case, by its February 1999 rating decision, the RO 
granted service connection for schizophrenia, paranoid type, 
effective as of May 24, 1994.  The veteran filed a timely 
notice of disagreement as to the effective date in February 
1999.  The RO issued a statement of the case in November 
1999.  The veteran perfected his appeal by filing a VA Form 9 
in December 1999.


FINDINGS OF FACT

1.  The veteran was separated from service on June 12, 1992; 
his original claim for service connection for a psychiatric 
disability was received in February 1993.

2.  In May 1994, the veteran filed a timely substantive 
appeal of the regional office's June 1993 rating decision.

3.  The veteran provided, in his May 1994 correspondence, the 
necessary information for a substantive appeal of the issue 
of service connection for schizophrenia, paranoid type. 


CONCLUSION OF LAW

The criteria for an effective date of June 13, 1992, for the 
grant of service connection for schizophrenia, paranoid type, 
have been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.400, 20.202, 20.203, 20.302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an original claim for service connection 
for a nervous disorder in February 1993.  The RO denied the 
claim by rating decision in June 1993 and advised the veteran 
of his appellate rights by letter dated June 9, 1993.  The 
veteran filed a timely notice of disagreement in June 1993.  
The RO issued a statement of the case in November 1993.  The 
RO received a VA Form 21-526 from the veteran in May 1994, 
claiming entitlement to service connection for a nervous 
condition.  The VA Form 21-526 indicated that the veteran had 
not previously filed a claim for VA benefits.  The RO 
responded with a letter dated June 20, 1994, advising the 
veteran that he had until June 4, 1994, to perfect his appeal 
by submitting a VA Form 9.  The RO further advised the 
veteran that since a VA Form 9 was not received by that date, 
the June 1993 rating decision had become final.

The veteran now contends that he is entitled to an earlier 
effective date for service connection for schizophrenia, 
paranoid type, because the RO should have construed the VA 
Form 21-526, received by the RO in May 1994, as a substantive 
appeal.  The RO based its denial on two grounds: first, the 
veteran's failure to specify the law and facts that he 
asserts were in error and second, the veteran's failure to 
state that he wished to continue his appeal.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.   The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the statement of the case or 
any prior supplemental statements of the case.  The Board is 
to construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a statement of 
the case, which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  38 C.F.R. § 20.203.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).

The Board notes initially that the veteran's May 1994 
correspondence asserted the same entitlement to service 
connection as the original VA Form 21-526 filed in February 
1993.  The only difference is in semantics; the February 1993 
claim to service connection was for a "nervous disorder," 
while the May 1994 correspondence asserted a claim for a 
"nervous condition."  The Board must point out in this 
regard that in its June 1993 and October 1993 rating 
decisions, and the November 1993 statement of the case, the 
RO expressed the issue as entitlement to service connection 
for a nervous condition.  The Board further notes that the 
veteran indicated in the May 1994 VA Form 21-526, that he had 
not previously filed a claim for VA benefits.  Lastly, the 
Board notes that the veteran followed up the RO's June 1994 
correspondence with a properly completed VA Form 9.  

In light of the above circumstances and the fact that the 
veteran expressed an interest in pursuing the claim after 
filing a notice of disagreement, but before the end of the 
deadline for perfecting his substantive appeal, the Board 
construes his May1994 correspondence as his substantive 
appeal.  The governing regulation does not mandate that the 
substantive appeal consists only of a VA Form 9.  It provides 
that correspondence that includes the necessary information 
may also be accepted as a substantive appeal.  Although the 
May 1994 correspondence was a VA Form 21-526 and contained no 
specific allegations of error, the Board finds that the 
veteran provided the necessary information to place VA on 
notice that he wished to continue his appeal.  While the law 
and regulations governing substantive appeals state that the 
appellant "should" include such allegations, they do not 
require that a substantive appeal state allegations of error 
of law or fact.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.202.  Such determinations as to the timeliness and 
adequacy of a substantive appeal are at the discretion of the 
Board. The veteran separated from active duty on June 12, 
1992.  Since the veteran filed his claim on February 3, 1993, 
within one year of his separation, his effective date is June 
13, 1992, the day after his separation.  38 C.F.R. § 3.400 
(b)(2). Accordingly, the Board finds that the effective date 
for the evaluation of the service-connected disability, 
schizophrenia, paranoid type, is June 13, 1992.

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  Furthermore, the Secretary must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

As the Board is granting the appellant complete relief on 
appeal in the present case, proceeding to adjudicate the 
claim on appeal is without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).
	 

ORDER

Entitlement to the effective date of June 13, 1992, for the 
grant of service connection for schizophrenia, paranoid type, 
is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

